  INTERNATIONAL MASONRY INSTITUTE
 342 NLRB No. 8 
73International Masonry Institute 
and 
Anthony R.  
Ficarri.  Case 5ŒCAŒ29760 
June 21, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
SCHAUMBER 
AND MEISBURG
 On March 22, 2002,
 Administrative Law Judge David 
L. Evans issued the attached decision.  The General 
Counsel filed exceptions and a supporting brief, the Re-
spondent filed an answering br
ief, and the General Coun-
sel filed a reply brief.  
The Respondent filed cross-
exceptions and a supporting brief, and the General Coun-
sel filed an an
swering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions
2 and to adopt the recommended Order.
3 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge dis-
missing the complaint in its entirety. 
 Karen Itlin Roe, Esq.,
 for the General Counsel. 
Seymour M. Waldman, Esq.,
 of New York, New York, for the 
Respondent. Anthony Ficarri,
 Pro Se, of McKees Rocks, Pennsylvania, for 
the Charging Party. 
                                                          
 1 In adopting the judge™s conclu
sion that the Respondent did not 
unlawfully threaten or discharge Charging Party Ficarri, we note that 

Ficarri™s complaint about the Brice House job stemmed from his appar-
ent general belief that use of nonunion labor in renovating the Respon-
dent™s premises was inconsistent 
with the Respondent™s philosophy and 
mission as a labor-management trust fund.  The Respondent was not 
bound by a collective-bargaining agreement with a union-security 
clause, and Ficarri™s complaint cannot reasonably be understood as an 

effort to get the Respondent to recognize or enter into a collective-
bargaining agreement with a union, or 
to implement or modify any term 
and condition of employment
 on the Brice House job. 
Because we agree with the judge, based on the above, that the Re-
spondent did not violate the Act, we find it unnecessary to address the 
judge™s alternative findings.  Therefor
e, we also find it unnecessary to 
address the Respondent™s cross-exceptions to the judge™s decision, 
which deal with the judge™s alternative findings. 
2 There are no exceptions to the ju
dge™s conclusion that the General 
Counsel conceded that Ficarri™s complaining about some apprentices™ 

not being indentured to a local uni
on before beginning training was not 
protected activity. 3 The General Counsel argues that ce
rtain statements in the Respon-
dent™s answering brief a
nd cross-exceptions should be stricken because 
they are not supported by record evidence.  Because we do not rely on 
the Respondent™s statements to which the General Counsel refers, we 

find it unnecessary to pass on this issue. 
DECISION STATEMENT OF THE 
CASE DAVID L. EVANS, Administrative Law Judge. This case under 
the National Labor Relations Act (the Act) was tried before me 
in Baltimore, Maryland, on October 25Œ26, 2001.
1 On May 21, 
2001, Anthony Ficarri, an indivi
dual, field charges under Sec-
tion 10(b) of the Act alleging that International Masonry Insti-
tute (the Respondent or IMI) 
has engaged in unfair labor prac-
tices as set forth in the Act. Upon an investigation of that 
charge, the General Counsel issued a complaint alleging that 
the Respondent had violated Sec
tion 8(a)(1) and (3) of the Act 
by threatening employees and by
 discharging Ficarari because 
he had engaged in union and concerted activities that are pro-
tected by Section 7 of the Act. The Respondent filed an answer 
admitting that this matter is properly before the National Labor 
Relations Board (the Board) but denying the commission of any 
unfair labor practices. 
Upon the testimony and exhibits entered at trial,
2 and after 
consideration of the briefs that 
have been filed by the General 
Counsel and the Respondent, I ma
ke the following findings of 
fact and conclusions of law. 
A. Jurisdiction and Labor Organization Status 
The Respondent, as it admits, has 
been at all material times a 
labor-management trust fund that 
maintains its headquarters in 
Annapolis, Maryland, and an office and training center in Cas-
cade, Maryland. (The Cascade facility was referred to by the 
witnesses as ﬁFt. Ritchieﬂ because it was once a military base, 
and it is still owned by the Ar
my.) At Ft. Ritchie, the Respon-
dent trains apprentices, upgrades 
the skills of journeymen in the 
masonry industry, and engages other programs to support and 
promote the unionized masonry indus
try. During the 12 months 
preceding the issuance of the complaint, Respondent, in con-
ducting its business operations, purchased and received goods 
valued in excess of $50,000 directly from suppliers who are 
located at points outside Maryla
nd. During that same period of 
time the Respondent also deri
ved from its business operations 
gross revenues in excess of $1 million. Therefore, at all mate-
rial times, Respondent
 has been an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act. As the Respondent further ad
mits, at all material times the 
International Union of Bricklayers & Allied Craftworkers 
(BAC), and Local 9, Internatio
nal Union of Bricklayers and 
Allied Craftworkers (Local 9) were labor organizations within 
the meaning of Section 2(5) of the Act. 
                                                          
 1 Unless otherwise indicated, all dates mentioned herein are from 
June 2000 through May 2001.  
2 Certain passages of the transcript
 have been electronically repro-
duced; some corrections to punctuation have been entered. Where I 
quote a witness who restarts an answer, and that restarting is meaning-
less, I sometimes eliminate words that have become extraneous; e.g., 

ﬁDoe said, I mean, he asked . . .ﬂ 
becomes ﬁDoe asked . . .ﬂ Some ex-
traneous usages of ﬁyou knowﬂ ar
e omitted from the quotations of 
transcript . 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 74B. The Alleged Unfa
ir Labor Practices 1. Facts a. Background 
The Respondent is a jointly ad
ministered labor-management 
trust; the trustees are officers 
of BAC and various representa-
tives of union-signatory contractor
s. The Respondent derives its 
income from employer contributions that are made pursuant to 
collective-bargaining agreements. The Res
pondent™s principal 
function, to which it devotes about
 two-thirds of its income, is 
the training of workers for jobs in the industry. The Respondent 
provides 12-week prejob training 
courses for apprentices at its 
National Training Center at Ft. 
Ritchie, at satellite training 
centers in several metropolitan areas throughout the United 
States, and through mobile training units that can be moved to 
locations where additional masonry apprentices are needed. 
The recipients of the 12-week training courses can be individu-
als with little, or no, ex
perience in the industry. 
The Respondent neither 
recruits nor select
s the trainees. The 
trainees are selected by the BAC local unions and the BAC 
Joint Apprenticeship Training Committees (JATC). Some BAC 
local unions induct (or indenture)
 prejob apprentice applicants 
into membership before they undergo any training, and those 
trainees are considered union members when they arrive at Ft. 

Ritchie (or arrive at other traini
ng facilities). Other locals do 
not accept prejob applicants into membership until they have 
completed the initial 12-week training program with the Re-
spondent. BAC™s Local 9, in Pittsburgh, Pennsylvania, is one of 
the latter locals. Local 9 is the ﬁhome localﬂ of Charging Party 
Ficarri. Ficarri began working as a stonemason in 1989 and joined 
the Union in 1994. In April 1997 Ficarri began working for the 
Respondent at Ft. Ritchie as a masonry instructor. In August 
1997, the then-president of the BAC designated Ficarri to par-
ticipate in the ﬁGerlannus Program
.ﬂ In that program, Ficarri 
trained in Germany for 3 years, learning various aspects of 
European stonemasons™ skills (especially carving), and he re-
ceived certification as a master
 stonemason. (The object of 
being sent, Ficarri testified, was to return and help establish a 
master stonemason™s program fo
r BAC.) During those 3 years 
in Germany, Ficarri continued to be paid journeyman wages by 
the Respondent. The Respondent also paid Ficarri™s living ex-
penses in Germany and paid for several trips back to the United 
States. (During the life of the Gerlannus program, the Respon-
dent sent 5 other masons to Germ
any, one at a time.) In August 
2000, Ficarri returned to the Ft. 
Ritchie training center at which 
time he continued to be designate
d an instructor. In fact, how-
ever, Ficarri had little work as a stonemason instructor; there 
already was an instructor at the facility, and there was no need 
for another because of a paucity
 of trainees. The Respondent, 
however, did not lay Ficarri off for lack of work; instead, it 
gave him maintenance-type assi
gnments (such as raking leaves 
and painting) and chauffeuring tr
ainees between Ft. Ritchie and 
the Baltimore airport. 
Those designated by the Respondent as instructors, such as 
Ficarri, are not covered by any collective-bargaining agreement 
between the Respondent and a union; however, the Respondent 
pays wages and benefits to the instructors according to the area 
agreements of their home locals. Ficarri was therefore paid 
according to the Local 9 area agreement. The trainees at Ft. 
Ritchie are not employees of th
e Respondent (and any represen-
tation that they may have is only for dealings with employers in 
the areas of the locals that have sent them to Ft. Ritchie). 
The Respondent™s Annapolis hea
dquarters is located in the 
James Brice House (the Brice House). The Brice House was 
built in the 18th century and it is a designated national historic 
landmark. Physically, the Brice 
House is a building composed 
of five parts.
3 The ﬁWest Wingﬂ of the Brice House underwent 
certain renovations that began in
 January. The interior portion 
of the renovations included the plastering of the walls and the 
ceiling of a combination conference room and library. The 
plastering portion of the project took about 10 or 15 days in 
January. The duration of the entire renovation project is not 
disclosed by the record. (A portion of the Respondent™s argu-
ment on brief assumes that th
e entire renovation project was 
finished when the plastering was finished. As discussed infra, 
this was not proved, and there are strong indications to the con-
trary.) 
Two historical societies in th
e Annapolis area have formal 
easements on the exterior and interior of the Brice House, and 
no renovations can be performed at the building without the 
approvals of those societies. In 
order to satisfy the requirements 
of the historical societies, 
the Respondent engaged one John 
Lee to supervise the renovations.
4 Lee, a conservator who spe-
cializes in the restoration 
and renovation of old buildings 
throughout the United States, advised the Respondent that in 
Colonial times plastering such 
as that which was planned for 
the West Wing™s library contained lime and horsehair. 
To perform the lime-horsehair plastering successfully, the Re-
spondent hired, at Lee™s recommendation, two plasterers from 
England who were familiar with the techniques of earlier eras. 
The Respondent also assigned three of its plastering instructors to 
the project to help with the work and to learn the lime-horsehair 

technique from the English plaste
rers. The plasterers were as-
sisted by laborers who, inter alia, mixed the plaster outside the 
building and laborers who brought the mix to the plasterers. For 
the 10Œ15 days that it took to complete the plastering, Ficarri 
served as one of the laborers who mixed the plaster. 
At the time of the events in 
question, Joan B. Calambokidis 
was the Respondent™s president. Eugene Stinner was the Re-
spondent™s director of training. Ed Belucci Jr., was the Respon-
dent™s deputy director in charge
 of apprenticeship and training. 
Clarence Nichols was the Respondent™s deputy director in 
charge of regional training pr
ograms. Nichols and Belucci re-
ported directly to Stinner, an
d Stinner reported directly to 
Calambokidis. The Respondent adm
its that all of these indi-
viduals were its supervisors or agents within Section 2(11) or 
(13) of the Act. The complaint further alleges that one Breck 
Hartseil was also a supervisor or agent of the Respondent; the 
Respondent admits that Hartseil he
ld the position of director of 
                                                          
 3 See R. Exh. 2. 
4 The complaint does not allege th
at Lee was a supervisor within 
Sec. 2(11) of the Act; however, both the General Counsel and the Re-

spondent argue on brief that he was. 
  INTERNATIONAL MASONRY INSTITUTE
 75the Respondent™s Job Corps Program,
 but it denies that Hartseil 
held any special status. The Re
spondent™s Job Corps Program is 
a separate training program for the underprivileged that is oper-
ated by the Respondent pursuant to a Federal Government con-
tract. Trainees are selected by the Government to receive brick, 
tile and plastering training. When called as an adverse witness 
by the General Counsel, Nichols testified that Hartseil is in 
charge of eight regional Job Corps training centers and, as such, 
supervises instructors who report to him. Similarly, Stinner 
testified that, although Hartseil sometimes works as a plasterer, 
he: ﬁ[s]upervises and takes car
e of placement for Job Corps 
trainees at about five or six 
IMI-sponsored training programs.ﬂ 
The Respondent offered no evidence
 to dispute this testimony 
by Stinner and Nichols. I ther
efore find that Hartseil was a 
supervisor of the Respondent with
in Section 2(11) and its agent 
within Section 2(13). 
b. Evidence presented by the General Counsel 
Although some of the apprentices 
at the Ft. Ritchie training 
center had become members (or ﬁindenturedﬂ as potential 
members) of BAC locals, others were, as Ficarri put it: ﬁbrand 
new people trying to get into the Union.ﬂ Ficarri testified that in 
ﬁAugust/Septemberﬂ he spoke to 
Nichols about the fact that 
some (if not all) of the appren
tices were not indentured as 
members of any BAC local union. According to Ficarri: 
 [I told Nichols that] I thought that they would have to be in-

dentured into the union first. You have to pay their initiation 
fee and maybe get three months of dues off of them so that in 
fact they are union members that are coming down for train-
ing so that after the 12 weeks of
 training they just can™t pick 
up and leave and maybe go back to the other non-union com-
pany that they were working with after we had just given 
them all this knowledge. 
 Clarence [Nichols] said that that™s not the way it works. That 
was up to the local governing body, whatever city they came 
from, to handle it. . . . IMI is simply there to train. 
 Ficarri further testified that he also called Bill Schmidt, the 
BAC field representative over his home local in Pittsburgh, to 
discuss the training of nonindentured
 apprentices at Ft. Ritchie. 
Schmidt told him the same th
ings that Nichols had, and 
Schmidt added that not inducti
ng trainees into a BAC local 
gave the local ﬁa trial period to see if these people will work or 
will not work before they get out on the job and cost the con-
tractor some money.ﬂ When aske
d on direct examination if he 
ever discussed the nonunion status of trainees with any union-
member trainees, Ficarri testif
ied that he had spoken to only 
two (Frank Martinez and his partner,
 Dan). Ficarri testified that 
he only told Martinez and Dan that
 trainees may, or may not, be 
union members. Ficarri testified that in ﬁmid October/November,ﬂ Nichols 
approached him as he was raking leaves on the Ft. Ritchie 
grounds. Ficarri told Nichols that, if the Respondent did not 
have anything more than leafraking for him to do, he would 
take a layoff and return to his home local™s area to be referred 
to construction jobs there. Nichols asked Ficarri if he really 
meant what he was saying. Ficarri replied that he would think 
about it. Two days later, Ficarri
 asked Nichols to make an ap-
pointment for him with Stinner 
to discuss the matter. Ficarri 
further testified that, about a w
eek later, he did have an ap-
pointment (alone) with Stinner. Ficarri told Stinner that he felt 
bad about being paid a journeym
an™s wage rate by BAC mem-
bers to rake leaves. Stinner re
plied that he knew how Ficarri 
felt but that he should wait until
 at least Christmas and New 
Years were over to make any deci
sion because, after that, there 
were potentials for some work at the then-forthcoming Brice 
House renovation project and also work as an instructor at a 
cathedral in Albany, New York. Ficarri agreed. None of the 
foregoing testimony by Ficarri is disputed. 
Ficarri also testified that, 
following his conversation with 
Stinner, he had no further convers
ations with anyone about the 
possibility of being laid off. (As will be seen, Nichols testified 
that there was one more such conversation, in January, but the 
substance was the same; Nichols again encouraged Ficarri to 
stay.) 
Ficarri testified that, during th
e first week in January 2001, 
he was directed to go with Robert Humbertson, a bricklayer 
instructor at Ft. Ritchie, to 
the Brice House project in Annapo-
lis. There, according to Ficarri
, ﬁThey were going to do some 
historical plaster work, but ma
inly I was doing the labor work, 
mixing plaster, mixing mortar
, setting up and tearing down 
scaffolding, moving around differ
ent materials, sand mixers.ﬂ 
Ficarri testified that there were 
ﬁeight to 12ﬂ persons working at 
the Brice House project whom 
he listed and described as: 
 There was John LeeŠhe was heading up the restora-
tion for IMIŠhis assistant, Ellen. They had a laborer 
down there. His name was Ji
mmy. They had a carpenter. 
His name was Roger. They 
had another gentleman from 
the historical society in 
Annapolis working down there 
just helping out. I forget his name right now. The IMI had 
brought over two plasterers from England. Mike Wye and 
his girlfriend, Jill, came over 
and another gentleman that 
works with Mike, Rick Allen. 
Then there was myself [and] Bob Humbertson from 
the Fort Ritchie training center. There was John Totten, an 
IMI plaster instructor from New York, Greg Hartseil, the 
director of Job Corps from Florida who previous was a 
plaster instructor. There was Phil Graziani . . . [who] was a 
plaster instructor from Philadelphia. There was another 
gentleman that came with Greg Hartseil from Florida. I 
don™t know his last name, but his first name was Mike. 
 Ficarri testified that he made 
inquiries and was upset to learn 
that all of those employed at the Brice House project, except 
himself, Hartseil, Graziani, Mi
ke, and Totten, were not the 
members of any BAC local union or members of any other 
union. Ficarri testified that he discussed the situation at Brice House 
with the other BAC instructors who were there during ﬁproba-
bly three, four, five conversati
ons.ﬂ As an ex
ample, Ficarri 
testified: 
 I had spoke to John Totten and told him, ﬁLook at 
these people down here that are non-union. They™re taking 
our [dues] money and . . . IMI is hiring these nonunion 
people.ﬂ   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 76John said he didn™t think that was right either. He 
really didn™t know what to do about it. I said I didn™t really 
know what to do about it except to further the complaints 
with my home local, a
nd we would just take it from there. 
 At one point, Ficarri called BA
C Field Representative Schmidt 
to discuss the matter. Ficarri to
ld Schmidt that there were non-
union employees on the Brice Hous
e project and that he (Fi-
carri) thought that there should not
 be because the project was 
ultimately funded by BAC members. According to Ficarri, 
ﬁBill said that he was quite surprised by this and asked me if I 
knew for sure. I said, yes, I did know for sure because I asked 
these people.ﬂ 
Ficarri further testified that when Belucci once visited the 
Brice House project, he engaged Belucci in a conversation and: 
 Well, I had addressed the problem of the non-union 
workers working at the Brice House to Ed Belucci. I told 
him, ﬁEd, what™s going on? 
We have BAC work here, and 
there™s non-union workers down here at the Brice House 
doing the work.ﬂ 
Ed kind of agreed, but he was also kind of like shrug-
ging it off almost in a sense of, ﬁWell what can we do?ﬂ 
 . . . Ed said that, ﬁWell, this is Joan™s [Calambokidis™] 
place down here, and that™s pretty much up for her to de-

cide.ﬂ  Ficarri testified that Hartseil, 
whom I have found above to be a 
supervisor and agent of the Respondent, was present during this 
exchange. 
Ficarri testified that he returned to the Ft. Ritchie complex in 
mid-January. There, he engaged his fellow instructors in con-
versations about the ﬁnonunion wo
rkersﬂ whom the Respondent 
was using at the Brice House proj
ect. In five or six conversa-
tions, the other instructors agreed with him that BAC dues 
should not be used to hire nonun
ion workers. Totten suggested 
taking the problem back to the instructors™ home locals; Ficarri 

agreed and stated that the instructors could ask their locals to 
withhold portions of the locals™ 
contributions to the Respondent 
to protest the Respondent™s employing nonunion workers at the 
Brice House project. Totten rep
lied, ﬁThat™s not a bad idea.ﬂ 
Ficarri further testified that, later in January, he approached 
Stinner at Ft. Ritchie when S
tinner was with Nichols and Be-
lucci outside of an office. According to Ficarri: 
 As I went over to Gene, I ha
d asked, ﬁGene, what™s the 
big deal of having non-union workers down at the Brice 
House doing some work?ﬂ 
Gene said to me, ﬁLook, th
at™s Joan Calambokidis™ 
area. That™s up to her.ﬂ 
 Ficarri testified that, as well as 
speaking to Stinner, Nichols and 
Belucci, and other instructors at Ft. Ritchie, he spoke to union-
member trainees at Ft. Ritchie about the presence of nonunion 
employees at the Brice House, and he conveyed to them the same 
sentiment. Ficarri testified that he also suggested that the union-
member trainees take up the matter with their home locals. 
Ficarri further testified that, also in late January, at Ft. 
Ritchie, he met with Belucci and Nichols to discuss complaints 
that some of the trainees had brought to him about the meals 
and housing arrangements that 
the Respondent was providing 
for them. According to Ficarri: 
 While I was addressing these complaints [of] the ap-
prentices, the subject of the non-union workers came up at 
the Brice House.  . . . I told Ed and Clarence that that 
wasn™t right, having non-union workers down at the Brice 
House considering how the IMI 
gets its money. . . .[A]t 
which point Clarence Nichols told me, ﬁYou know, if you 
want to keep your job with IMI you should knock off that 
non-union talk.ﬂ I didn™t respond to this. 
 The complaint alleges that this remark by Nichols to Ficarri 
was a threat in violation of Section 8(a)(1). 
The General Counsel called Humbertson as a witness. Hum-
bertson corroborated Ficarri™s te
stimony that Ficarri spoke to 
the union members who were working on the Brice House pro-
ject about there being nonunion employees also working there. 
According to Humbertson, ﬁTony 
just said he didn™t think it 
was right.ﬂ Humbertson further testified that when he and Fi-
carri finished at the Brice House project and returned to Ft. 
Ritchie, Ficarri continued to complain to the instructors about 
the nonunion employees who were employed at the Brice 
House project. When asked to be specific about what Ficarri 
said to other instructors when they got back to Ft. Ritchie, 

Humbertson testified: ﬁThe sa
me thing he was saying down 
there. He said that it wasn™t right that we were a union company 
and we had non-union people working on the Brice House.ﬂ 
Humbertson testified that Ficarri voiced this complaint quite 
frequently after he and Ficarri 
got back to Ft
. Ritchie. (As 
Humbertson put it, Ficarri was a ﬁbroken recordﬂ on the topic.) 
When questioned by the Respondent, Humbertson also testified 
that Ficarri also complained to the other instructors at Ft. 
Ritchie about the fact that some 
of the trainees at Ft. Ritchie 
had not been made union members before being sent there for 
the 12-week course, and Ficarri complained about the presence 
of nonindentured trainees at Ft. R
itchie to some of the trainees 
who were union members. Humbertson testified, however, that 
Ficarri complained more about the nonunion employees who 
had been at the Brice House proj
ect. The General Counsel also 
called Totten who testified consistently with Humbertson. 
Ficarri lived at the Ft. Ritchie complex, but on the weekend 
of March 3Œ4 he returned to Pitt
sburgh to visit his family. Fi-
carri testified that he did not 
return to Ft. Ritchie on March 5 
because he had car trouble. He called Belucci who excused his 
absence. On March 6, the car wa
s fixed, but by then Ficarri™s 
father had been diagnosed with a serious illness. Ficarri called 
Belucci again and asked for the rest of the week off to be with 
his family. Belucci agreed but stated that the Respondent 
wanted him to go to a job at 
Clemson University on Saturday, 
March 10. Ficarri agreed. 
On March 8, Stinner called Fi
carri at his family™s home in 
Pittsburgh. Further according to Ficarri: 
 [Stinner] told me, ﬁYou know, things aren™t working 
out. We™re going to have to let you go.ﬂ 
I . . . asked Gene, ﬁWell, could you explain this? Could 
you tell me why this is happening?ﬂ 
At which point Gene really
 raised his voice and was 
shouting in the phone and said, ﬁThink of the things 
  INTERNATIONAL MASONRY INSTITUTE
 77you™ve been saying and doing.ﬂ He slammed the phone 
down and hung up on me. 
 Later in the day, further accordin
g to Ficarri, he called Nichols 
and:  I said, ﬁClarence, I have some personal belongings 
down there that I™d like to come and get. I can come down 
tomorrow or whatever and pick them up.ﬂ 
Clarence told me, ﬁWell, you can™t come down here at 
all. Gene Stinner doesn™t want you on the property any-
where near any of the apprentices or students or instruc-
tors. You can™t come down here at all.ﬂ 
I said, ﬁWell, what am I going to do about my things?ﬂ 
Clarence told me, ﬁWell, we™ll box them up, and we™ll 
ship them to you.ﬂ 
 Ficarri testified that no one in
 the Respondent™s management 
told him that he was being laid off. 
On cross-examination, Ficarri acknowledged that after No-
vember, he did not go back to S
tinner and tell him that he had 
finished thinking it over and had decided that he did not want to 
be laid off. Ficarri also testified that he objected to the English 
plasterers being on the Brice House project because they were 
not members of any unions, even in England; Ficarri agreed 
that, had they been members of a union in England, he would 
not have objected to their presence at the Brice House. 
Further on cross-examination,
 Ficarri acknowledged that 
during his August/September disc
ussion with Nichols, Nichols 
told him that it was up to the BAC locals to decide when to 
initiate trainees into membership (before or after undergoing 
the 12-week training). Ficarri further agreed that, when he 
talked to Schmidt about the matt
er, Schmidt told him that Local 
9™s policy was that apprentices 
who are sent to the Respondent 
will not become members before completing the 12-week pro-
gram. Ficarri further acknowledged
 that, at a Local 9 meeting 
that was conducted after he wa
s terminated by the Respondent, 
he stated that Local 9 was 
sending nonunion apprentices to Ft. 
Ritchie for training by the Respondent, and that Local 9 should 
withdraw from the Respondent™s 
training program and establish 
its own training program.  
Further on cross-examination, Fi
carri was asked, and he tes-
tified: 
 Q. Did you ever complain about non-union members 
being trained at Fort Ritchie in the presence of Robert 
Humbertson? 
A. I believe that we discussed it, yes. 
Q. And you discussed it disapprovingly, did you not? 

A. Just that my own thought
s and feelings that they 
should be indentured first, yeah. 
Q. Did you ever say that you thought IMI should not 
be training non-members of the 
union at Fort Ritchie, as it 
was doing, to any trainee in the presence of Mr. Humbert-
son? 
A. No, I don™t believe so. 
Q. You™re not sure of that? 
A. I don™t believe I would sa
y something like that, no. 
 Ficarri further acknowledged that he
 told Local 9 officials, the 
Respondent™s instructors at Ft. 
Ritchie, journeymen who were 
present at Ft. Ritchie for cross-training, and Nichols that train-
ees should be inducted into the 
Union before being sent to 
training by the Respondent at Ft
. Ritchie. Nevertheless, at an-
other point Ficarri testified: ﬁN
o, I didn™t say they shouldn™t be 
training them. I said that we should be indenturing them.ﬂ 
General Counsel called Stinner as
 an adverse witness. When 
asked about the telephone call in 
which he terminated Ficarri, 
Stinner testified: ﬁI told him I™ve got to let him go. He asked 
me if there was any particular reason, and I said, ﬁJust look at 
what you™ve been doing the last
 several months.ﬂ The General 
Counsel also called Nichols as 
an adverse witness. Nichols 
testified that he found out abou
t Ficarri™s termination when 
Stinner called him and ﬁsaid th
at Tony Ficarri was no longer 
with us and for me to contact Tony Ficarri, because Tony was 
home, and to arrange to have Tony
 come to the center and pick 
up his stuff.ﬂ Nichols did not, howe
ver, testify that he did so. 
Moreover, when Nichol
s was later called by the Respondent he 
did not deny Ficarri™s testimony that he told Ficarri that Stinner 
did not want him on the Respondent™s property again. 
c. Evidence presented by the Respondent 
Calambokidis testified that, wh
ile Ficarri was in Germany on 
the Gerlannus program, he contin
ued to be paid by the Respon-
dent as its employee, and the 
Respondent considered him still 
to be its employee when he returned from Germany. Neverthe-
less, Calambokidis tes
tified that when Ficarri was scheduled to 
return there was already one stonemason instructor at Ft. 
Ritchie, there were fewer than 20 trainees, and ﬁwe do not like 
to add an additional instructor unless there are more than 20 
traineesﬂ at Ft. Ritchie. Cala
mbokidis discussed with Stinner 
what other assignments the Res
pondent could give to Ficarri 
when he arrived. They agreed to use Ficarri for maintenance 
work until there was need for an instructor at the building of a 
new cathedral in Albany, New York. Shortly thereafter, how-
ever, the cathedral project fell 
through and the Respondent sent 
no instructors or trainees there. 
BAC™s Local 1 covers Washingt
on, D.C., and certain areas 
of Maryland and Virginia; president of Local 1 is Jack Green-
street. Calambokidis testified that in January, before the reno-
vations at the Brice House began, she contacted Greenstreet 
and ﬁtalked about what we were planning to do at the Brice 
House, including the plastering in the West Wing; and [I] asked 
him if it was acceptable if we ut
ilized our trainees and our IMI 
instructors on that project, as we
ll as others we might need to 
call in.ﬂ Calambokidis testified th
at Greenstreet replied that it 
was acceptable to Local 1 for the Brice House project. 
Bucky Duncan is the president of Ficarri™s home local and a 
member of the BAC Executive C
ouncil. Calambokidis testified 
that she met Duncan at a break during a BAC convention that 
took place in Florida on February 18Œ20. According to Calam-
bokidis: Mr. Duncan said to me that Mr. Ficarri was coming 
back into the local union meetings, as well as talking with 
individual members, and telling them that IMI was train-
ing non-union workers at Fort Ritchie.  
And Mr. Duncan said to me, ﬁI™ve got to tell you, this 
is very detrimental to IMI™s 
interest. I cannot raise contri-
butions when this kind of information is being brought 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 78back by someone that is working for you, and they are 
coming back and telling me this.ﬂ 
I said, ﬁI can™t imagine what
 he is talking about. Let 
me check with Gene Stinner.ﬂ 
 Calambokidis testified that this 
was the first she had heard of 
Ficarri™s talking to anybody about nonunion trainees at Ft. 
Ritchie. Calambokidis testified th
at, on the same day, she went 
to Stinner who was also attendi
ng the Florida convention, and: 
 I repeated what Mr. Duncan had said about Mr. Ficarri 
coming back saying that we were training non-union 
workers at the IMI training center. And I said to Gene, 
ﬁWhat is he talking about?ﬂ 
And Gene said to me, ﬁHe 
[Ficarri] has [been talking 
about] the workers that are being sent by local unions that 
have not been accepted into membership before they come 
to Fort Ritchie. He views those as non-union workers.ﬂ . . . 
I said, ﬁBut that™s up to the local. We don™t control 
who comes to Fort Ritchie. 
We simply provide the train-
ing. And I said local JATCs select the members, and it™s 
their policies. Some do, some don™t.ﬂ 
And he goes, ﬁI know that, he
 [Ficarri] has been told 
that, but I guess, based on wh
at Bucky is saying, he must 
be continuing to spread the misinformation.ﬂ 
 Bud Jones is the president of BAC™s Northeastern Ohio Dis-
trict Council. Calambokidis testif
ied that on March 7, after she 
had returned to her office in Annapolis: 
 Bud called and said, ﬁI have spoken with two [jour-
neymen who] came back from Fort Ritchie and said they 
had met a guy named Tony Ficarri who had gone to study 
in Germany, and Ficarri was telling them that IMI is train-
ing non-union workers at Fort Ritc
hie. . . . I™ve got to tell 
you, I can™t raise money for you up here when you™ve got 
people telling them that.ﬂ 
 Calambokidis testified that she th
en called Stinner to report her 
conversation with Jones. According to Calambokidis: 
 Gene™s response was, ﬁL
ook, we don™t have enough 
trainees to keep him on here. I™ve suggested before that we 
lay him off. I think we should just go ahead and do that. 
And I said, ﬁThat™s fine; I agree with you. Go ahead 
and do it.ﬂ 
 Calambokidis testified that she ha
d the final authority for laying 
off, or discharging, employees 
at any of the Respondent™s train-
ing centers. When asked on direct
 examination what influenced 
her decision in regard to 
Ficarri, Calambokidis replied: 
 The call from Bud Jones was sort of the straw that 
broke the camel™s back to me. If we didn™t have anything 
for Tony to do, and he was spreading misinformation 
about our trainees at Fort Ri
tchie, that definitely influ-
enced my decision to lay him off.  
 Calambokidis flatly denied that, 
before she decided to lay off 
Ficarri, she had heard anything to the effect that Ficarri had 
been complaining about nonunion workers at the Brice House 
project. Nichols testified that he had fo
ur conversations with Ficarri 
during which Ficarri asked to be laid off. The first of these 
conversations was in October or November, and the last one 
occurred some time in January. Each time Nichols told Ficarri 
to wait and see what would turn up before taking a layoff. 
Nichols further testified that, in late January, Humbertson told 
him that ﬁTony Ficarri was talk
ing to our union students and 
instructors, and complaining about us training non-union stu-
dents at Fort Ritchie.ﬂ Nichols testified that he made no reply to 
Humbertson. (On cross-examination, Nichols denied that he 
ever told Stinner about Humbertson™s comment.) 
Nichols testified that a few da
ys after Humbertson spoke to 
him, he met with Ficarri who presented complaints from the 
trainees about meals and rooms. At
 the conclusion of that phase 
of the conversation, further acco
rding to Nichols, Ficarri asked 
why the Respondent was training
 ﬁnon-union studentsﬂ at Ft. 
Ritchie. Nichols told Ficarri that
 the Respondent does not select 
the trainees; the local unions do. 
Further according to Nichols: 
 About that time I told him, after I explained to him the 
[procedure and reasons], I told Tony that, ﬁI know you 
talked to Bob Humbertson about us training non-union 
students here at Fort Ritchi
e. Knock off the non-union talk 
with our instructors and our students.ﬂ 
 Nichols denied Ficarri™s testimony 
that he told Ficarri that he 
should stop the nonunion talk ﬁif you want to keep your job 
with IMI.ﬂ Nichols further testif
ied that Ficarri went on to com-
plain that the Respondent™s housekeeping and maintenance 
employees were also nonunion. Nichols told Ficarri that the 
Respondent had asked the union that represents the Respon-
dent™s secretary and truck driv
er to represent the housekeeping 
and maintenance employees into 
their unit, but that union re-
fused. Nichols furthe
r testified that: ﬁTony said something like 
it™s just not right, and left.ﬂ 
Nichols further testified that a few days later, in late January 
or early February, at Ft. Ritchie, Ficarri came to him at Ft. 
Ritchie and:  He come up to me and he 
says that they was using 
non-union people down at the Br
ice House project to do 
the plastering. 
And I said, ﬁTony, stop. If you have any questions 
about the Brice House, to call 
Joan Calambokidis. I wasn™t 
on the project and I don™t know anything about it.ﬂ 
 Nichols denied having any discus
sion with Ficarri, with Stinner 
present, about nonunion employees working at the Brice 
House. Nichols further denied
 telling Calambokidis about Fi-
carri™s mentioning of nonunion employees working at the Brice 
House. The Respondent called Stinner 
who testified consistently 
with Calambokidis about the exch
ange with her at the Florida 
convention in which Calambokidi
s reported to him what Dun-
can had said to her about Ficarri™s complaining about the Re-
spondent™s training of nonunion a
pprentices at Ft. Ritchie. 
Stinner denied being present in
 any meeting with Ficarri in 
which Ficarri mentioned nonunion workers at the Brice House 
project.   INTERNATIONAL MASONRY INSTITUTE
 79Belucci testified for the Respondent that the Respondent™s 
ﬁrule of thumbﬂ is that there be 20 trainees for each instructor. 
Belucci testified that, while Ficarri was present at Ft. Ritchie, 
the maximum number of trainees was 17. Therefore, there was 
no need for a second stonemason instructor when the Respon-
dent laid off Ficarri, and a seco
nd stonemason instructor has not 
been appointed since Ficarri was terminated. 
Belucci further testified that, in late January, he was present 
at Ft. Ritchie with Ficarri and Nichols when Ficarri complained 
about the nonunion trainees at Ft. Ritchie. According to Be-
lucci, Nichols explained the procedures by which locals, not the 
Respondent, appoint the trainees. Further according to Belucci: 
 He [Ficarri] said that it wasn™t fair . . . that they [the 
trainees who had not been indentured to a BAC local] be 
there.  . . . 
Mr. Nichols then told him to knock off the non-union 
talk. 
 Belucci also denied that Nichols stated to Ficarri: ﬁIf you want 

to keep your job, knock it off.ﬂ 
Belucci further testified that, also in late January, he met Fi-
carri at the Brice House. At the time, according to Belucci, the 
project ﬁwas completed other th
an cleanup.ﬂ According to Be-
lucci: 
 Mr. Ficarri complained about the use of non-union 
workers on the Brice House, particularly Mr. John Lee. . . . 
I told him that the nature of Mr. Lee™s business, a con-
servator, a preservationist s
upervisor, didn™t warrant him 
being in any kind of union. He wasn™t a craftsman to speak 
of.  Belucci denied that he told either Nichols or Stinner or Calam-
bokidis about Ficarri™s comme
nt about nonunion employees 
working at the Brice House proj
ect. Belucci further denied 
being present with Stinner a
nd Ficarri during any discussion 
about nonunion employees working at the Brice House. 
d. Conclusions The law that determines the dispositions of 8(a)(3) allega-
tions is stated in 
Wright Line
, 251 NLRB 1083 (1980), enfd. 
662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982); 
approved in NLRB v. Transportation Management Corp
., 462 
U.S. 393 (1983). Under 
Wright Line
, the General Counsel has 
the initial burden of persuading the Board that he has estab-
lished a prima facie case sufficient to support 
an inference that 
union activity or concerted activity 
that is protected by the Act 
was a motivating factor in the employer™s action that is alleged 
to constitute discrimination in
 violation of Section 8(a)(3).
5 Such a prima facie case is established by proof that: (1) the 
employee engaged in union or concerted activities that are pro-
tected by the Act; (2) the charged employer knew or suspected 
that the alleged discriminatee ha
d engaged in such activities at 
the time that the employer decided to take the action alleged to 
be discriminatory; (3) the actions
 alleged to be discriminatory, 
                                                          
 5 See also Manno Electric
, 321 NLRB 278, 280 fn. 12 (1996), which 
reaffirms that the General Counsel™s 
initial burden is one of persuasion, 
not just production of some evidence which may create the required 

inference. 
in fact, occurred; and (4) the em
ployer™s decision to discharge 
or otherwise discipline the al
leged discriminatee was moti-
vated, at least in part, by animus toward those activities. 
Chel-sea Homes, 298 NLRB 813 (1990). If such a prima facie case is 
held to have been established,
 any defense that has been pre-
sented will then be addressed. The defense will be held to pre-
ponderate unless the General Couns
el rebuts it by showing that 
it is pretextual, either by showing 
that it is without factual basis 
or by showing that it was not in fact relied upon. 
In this case, the General Counsel
 contends that Ficarri, at the 
Brice House and at Ft. Ritchie,
 complained about the Respon-
dent™s employing nonunion employees
 at the Brice House, that 
those complaints constituted protected union activity, that 
Nichols threatened to discharge Ficarri for that activity in viola-
tion of Section 8(a)(1), and that
 Ficarri was discharged for en-
gaging in that activity in violation of Section 8(a)(3). The Re-
spondent contends that it did not
 discharge Ficarri; the Respon-
dent contends that it merely gr
anted Ficarri™s prior requests for 
a layoff at a time that there was a lack of instructor work for 
Ficarri. The Respondent, however, concedes on brief (p. 25): 
ﬁThe hearing evidence does, in
deed, indicate that although his 
layoff was imminent, the timing 
was precipitated by the Jones 
telephone call, following shortl
y after the Duncan conversa-
tion.ﬂ That is, the Respondent c
oncedes that Ficarri™s (perma-
nent) layoff was accelerated by 
the reports that Calambokidis 
received from Jones and Duncan. The Respondent further con-
tends that, if Ficarri had complaints about nonunion employees 
being employed at the Brice H
ouse, Calambokidis, who made 
the decision to lay off Ficarri
, did not know about those com-
plaints at the time that she made her decision. Therefore, the 
Respondent contends that, factua
lly, a finding of a prima facie 
case may not be premised on references to Ficarri™s complaints 
about nonunion employees being empl
oyed at the Brice House. 
The Respondent further contends 
that, legally, the Respondent 
cannot be faulted for dischargi
ng Ficarri for complaining about 
the presence of nonunion employees at the Brice House be-

cause such complaints are not activities that are protected under 
the Act. (The Respondent conte
nds, specifically, that Ficarri 
had no statutory right to compla
in about the nonunion status of 
Lee, a supervisor.) The Respondent further contends that the 
only complaints by Ficarri that
 Calambokidis knew about at the 
time of the layoff were his compla
ints that certain apprentices 
at Ft. Ritchie whom the Res
pondent was training were nonun-
ion. The Respondent also denies
 that those complaints consti-
tuted protected union activity. The Respondent therefore con-
tends that, even if Nichol™s threat was directed at Ficarri™s 
complaining about nonunion apprenti
ces at Ft. Ritchie, that 
threat may not be held to be a 
violation of Section 8(a)(1). Be-
cause Ficarri™s complaints about
 the nonunion apprentices at Ft. 
Ritchie were not protected un
ion activities, the Respondent 
further contends, it cannot be he
ld to have violated Section 
8(a)(3) even if it is found that it discharged him for those activi-
ties. (The General Counsel appare
ntly concedes that Ficarri™s 
complaining about some apprentices™ not being indentured to a 
BAC local union before they began the training at Ft. Ritchie 
was not protected union activity because, on brief, the General 
Counsel does not advance the a
lternative argument that a dis-
charge for such activity would have violated the Act.) 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 80Under Wright Line
, therefore, the first question before the 
Board is whether the facts as ad
vanced by the General Counsel 
constitute a prima facie case. Ficarri and the nonunion employ-
ees at the Brice House renovati
on project were employees of 
the Respondent. At trial, I expr
essed skepticism whether an 
employee has a right to complain about the nonunion status of 
other employees in the absence of a collective-bargaining rep-
resentative containing a valid 
union-security clause that re-
quires union membership.6 As I stated at trial, it seems to me 
that, in the absence of a valid union-security provision, an em-
ployee™s complaint about anot
her employee™s nonunion status 
would be unprotected because it is necessarily a complaint that 
the other employee has exercised 
his Section 7 right not to join 
a union. On brief, the General C
ounsel cites no case to the con-
trary. 
The General Counsel does cite 
Beckley Belt Services Co
., 
279 NLRB 512, 517 (1986), which involved employee com-
plaints about the nonunion status 
of other employees. The em-
ployee complaints in 
Beckley Belt
, however, were made pursu-
ant to a valid union-security clau
se. Additionally, the complain-
ing employees in 
Beckley Belt
 filed a grievance over the matter. 
In finding that the complaints 
and the grievance filings were 
protected because they were made pursuant to a collective-
bargaining agreement, the admini
strative law judge stated at 
279 NLRB 518:  It is virtually axiomatic that efforts of employees to en-
force the contract by complaining to Supervisor Stegel on 
January 6 constituted concerte
d activity protected by Sec-
tion 7 of the Act. 
Kennickell Printing Co.
, 237 NLRB 318, 
320 (1978). Likewise, filing of the grievance against Re-
spondent on January 9 constituted concerted activity pro-
tected by the Act. 
Sambo™s Restaurant
, 260 NLRB 316, 
319 (1982); Farmers Union Cooperative Marketing Assn.
, 145 NLRB 1, 2 (1963). 
 Also, in affirming the administrative law judge, the Board™s 
order in 
Beckley Belt
 was that the respondent cease discriminat-
ing against employees, ﬁbecause they complain or file a griev-
ance pursuant to the collective-bargaining agreement with the 
Union.ﬂ The administrative law judge™s reasoning, and the 
Board™s order, in 
Beckley Belt
 are, of course, consistent with 
NLRB v. City Disposal Systems
, 465 U.S. 822 (1984), in which 
the Supreme Court adopted the Board™s holding in 
Interboro Contractors, 157 NLRB 1295 (1966), that individual activity 
involving attempts to enforce a provision of an existing collec-
tive-bargaining agreement is union activity that is protected by 
the Act because those attempts are an extension of the union 
activities that resulted in the agreement. In this case, however, 
there was no collective-bargaining agreement covering Ficarri 
and his fellow employees who 
were nonunion, much less one 
that contained a valid union-security agreement. The General 
Counsel™s citation of 
Beckley Belt
 is accordingly unavailing. 
The General Counsel also cites 
Circle Bindery, Inc.
, 218 
NLRB 861 (1975), enfd. 536 F.2d 447 (1st Cir. 1976), for the 
proposition that employees have a statutory right to complain 
                                                          
 6 The tr., p. 346, L. 18, is corrected to change ﬁin the absence of a 
union stop provisionﬂ to ﬁin the absence of a union shop provision.ﬂ 
about their fellow employees™ lack of union membership. In 
Circle Bindery
, employee Peter Verrochi was a union member 
who regularly worked for Excelsior, a unionized printer, but 
who, during a layoff, accepted 
temporary employment with 
Circle, a nonunion bindery. Verrochi
 complained to his union 
that Circle was putting the union™s label on a booklet that had 
been printed by Excelsior. Verrochi felt that Excelsior™s allow-
ing (nonunionized) Circle to put the union™s label on the book-
let was a violation of the union™s collective-bargaining agree-
ment, and license agreement, with Excelsior. After Circle™s 
management discovered that Ve
rrochi had lodged this com-
plaint with his union, it discharged him. The Board found that 
Verrochi™s complaints about Circ
le™s misuse of the union label
7 was protected union activity because: 
 [I]t would seem obvious that Verrochi™s reliance upon the Un-
ion™s contract restricting union work to union shops was for 
the mutual aid and protection of himself and other union 
members, as noted above. Clear
ly, a union™s purpose in au-
thorizing the use of its label is to provide work for union 
members under union conditions of employment. To the ex-
tent a licensee such as Excelsior violates its agreement with a 
union . . . union members are deprived of work contractually 
reserved to them. This was Verrochi™s chief concern. 
 That is, the Board™s holding in 
Circle Bindery
 rests on the fact 
that Verrochi™s complaint was fo
unded in rights that were ﬁcon-
tractually reservedﬂ to union-represented employees. The hold-
ing of Circle Bindery
, therefore, does not support the General 
Counsel™s contention that Section 
7 of the Act protects any and 
all complaints by any union members who seek to improve the 
lot of any other union members. In this context, the holding of 
Circle Bindery
 is therefore no more than a reaffirmation of the 
principles of 
City Disposal
 and 
Interboro Contractors, supra, that an employee™s efforts to 
vindicate contractually guaranteed 
rights is protected by Section 7 of the Act. 
Even under the General Counsel™s 
theory of this case, Ficarri 
was not attempting to invoke a pr
ovision of a contract that was 
negotiated for the benefit of himself or any other union mem-
bers. And the General Counsel 
does not contend, and cannot 
contend, that Ficarri was attempting to secure for members of 
his union (or for members of an
y other union) work that was 
ﬁcontractually reserved to them,ﬂ
 as work was reserved to the 
unionized employees in 
Circle Bindery
. Rather, at best, Ficarri 
was attempting to secure work for union members that had 
never been contractually reserved to them. Moreover, to have 
been successful, Ficarri™s comp
laining would have required the 
Respondent either: (1) to recogn
ize unions that did not repre-
sent the plasterers or the laborers at the Brice House project, or 
(2) to discharge the nonunion employees at the Brice House 
project solely because they had 
exercised their Section 7 right 
not to become members of a labor organization. Because the 
Respondent is not a constructi
on-industry employer, the first 
                                                          
 7 The Board found the essence of Verr
ochi™s complaint to be Circle™s 
misusing the union label; the Board did not find that Verrochi™s com-

plaints were about Circle™s employ
ees™ lack of union membership. (In 
fact, the membership of the Circle™s
 employees, other than Verrochi, 
was not in issue.)   INTERNATIONAL MASONRY INSTITUTE
 81alternative would have been a vi
olation of Section 8(a)(2); and 
the second alternative would have
 been a violation of Section 
8(a)(3). In either event, Ficarri™s objective was to secure unlaw-
ful conduct by the Respondent, and 
his activities were therefore 
not protected by the Act.  
Finally, the employees™ complain
ts in the other cases cited 
by the General Counsel involved 
the wages, hours, or other 
terms and conditions of employ
ment of the complaining em-
ployees, and the complaints were held to be protected for that 
reason. In summary, the General Counsel
 has failed to state a prima 
facie case that Ficarri engaged in activities that are protected by 
the Act by complaining about
 the Respondent™s employing 
nonunion employees at the Brice House. Therefore, assuming 
that, as the General Counsel co
ntends, Nichols threatened Fi-
carri with discharge because Ficarri complained about the Re-
spondent™s employing nonunion em
ployees at the Brice House 
project, the Respondent did not vi
olate Section 8(a)(1) by that 
conduct. And further assuming th
at, as the General Counsel 
further contends, the Respondent 
discharged Ficarri (or, at 
least, accelerated Ficarri™s layoff) because Ficarri complained 
about the Respondent™s employ
ing nonunion employees at the 
Brice House project, the Resp
ondent did not violate Section 
8(a)(3) by that conduct. As these are the only violations al-
leged,
8 I shall accordingly recommend that the complaint be 
dismissed in its entirety. 
e. Alternative findings 
For the possible purposes of review, I enter the following 
findings of fact: 
 1. While working at the Brice House, Ficarri did complain 
about the nonunion employees who 
were working there, and at 
least two supervisors of the Re
spondent knew it. According to 
Ficarri™s undisputed testimony, 
the Respondent employed at the 
Brice House several employees 
who were nonunion. As well as 
John Lee (who, again, is a supe
rvisor within Section 2(11) un-
der the theories of both the Respondent and the General Coun-
sel), the Respondent employed Lee™s assistant Ellen, a laborer 
named Jimmy and a carpenter name
d Roger, and two plasterers 
from England. While the plastering 
was still in progress, I find, 
Ficarri mentioned to fellow-inst
ructors Humbertson and Totten 
that he felt that the Respondent should not be using any nonun-
ion employees on the project, and I find that Ficarri complained 
to BAC Field Representative Schmidt in a similar vein. I fur-
ther find that, while he was working at the Brice House, Ficarri 
told supervisors Belucci and Hartseil that he objected to the 
Respondent™s using nonunion empl
oyees at the Brice House. 
2. Ficarri continued his comp
laints about the nonunion em-
ployees at the Brice House project even after he was sent back 
to Ft. Ritchie and, specifically, he complained to Stinner. The 
Respondent contends that, after Fi
carri returned to Ft. Ritchie, 
he could not have been complaining about the presence of non-
union personnel at the Brice Ho
use renovation project because 
that project was over by the time that Ficarri returned to Ft. 
                                                          
 8 Again, the General Counsel does not advance as an alternative the-
ory of violation that Ficarri™s comp
laining about nonindentured appren-
tices at Ft. Ritchie was activity that was protected by the Act. 
Ritchie. For the factual premis
e for this argument, the Respon-
dent relies solely upon Belucci™
s testimony that, when Ficarri 
spoke to him about nonunion employ
ees at the Brice House, the 
project ﬁwas completed other than cleanup.ﬂ Ficarri admitted 
that the plastering portion of the project was over when he re-
turned to Ft. Ritchie in mid-January, but plastering was not all 
there was to the project. Calambokidis testified that, before the 
project began, she met with Local 1™s Greenstreet, and ﬁI told 
him of the renovations; gave him a tour; talked about what we 
were planning to do at the Brice House, 
including
 the plastering 
in the West Wing.ﬂ That is, the plastering was only part of the 
project. Moreover, Nichols testif
ied that, in late January or 
early February, at Ft. Ritchie,
 Ficarri complained about the 
nonunion employees that ﬁthey was 
usingﬂ at the Brice House. 
Nichols did not testify that Ficarri complained about the nonun-
ion employees whom the Responde
nt ﬁhad usedﬂ at the Brice 
House. Finally on this point, 
the Respondent presumably had 
the records that would reflect when the Brice House project 
finished and when Ficarri was retu
rned to Ft. Ritchie. I draw an 
adverse inference against the Respondent for its failure to pre-
sent those records to support its
 position that the Brice House 
renovation project was completed when Ficarri returned to Ft. 
Ritchie. I therefore credit Ficarri and find that, at Ft. Ritchie, in 
the presence of Nichols and Belucci, Ficarri asked Stinner, 
ﬁ[W]hat™s the big deal of having nonunion workers down at the 
Brice House doing some work?ﬂ 
Indeed, it is apparent to me th
at Ficarri complained about the 
presence of any nonunion personnel, or trainees, wherever he 
found them. I therefore also cred
it the testimonies of Humbert-
son and Totten that, when Ficarri
 was at Ft. Ritchie, he com-
plained to instructors, and to trainees who had been inducted 
into the BAC, that the Respondent should not be training ap-
prentices who had not been i
nducted. (The testimonies of 
Humbertson and Totten are corroborated by Ficarri™s immedi-
ately inconsistent testimony on cr
oss-examination. Ficarri first 
admitted that he told Humbertson that the apprentices ﬁshould 

be indentured first,ﬂ but, then, when asked if he stated to Hum-
bertson that the Respondent s
hould not be training nonmembers 
of the Union at Ft. Ritchie, he 
replied, ﬁI don™t believe I would 
say something like that.ﬂ) 
3. Nichols threatened Ficarri with loss of his job, both because 
Ficarri was complaining about the nonindentured apprentices at 
Ft. Ritchie and because Ficarri continued to complain about the 
presence of nonunion employees at the Brice House project. I 
discredit Ficarri™s testimony that
 during his late-January conver-
sation with Nichols and Belucci 
(when the provisions for the 
apprentices were discussed) the nonindentured apprentices at Ft. 
Ritchie were not discussed. I furt
her discredit the testimonies of 
Nichols and Belucci that during that conversation the nonunion 
employees at the Brice House were not discussed. I find that both 
groups were discussed because 
I do not believe that Ficarri 
passed up any chance to complain about both groups. I further 
believe, and credit, Ficarri™s testimony that Nichols closed the 
conversation by telling Ficarri: ﬁYou know, if you want to keep 
your job with IMI you should knock off that non-union talk.ﬂ (It 
is further apparent to me that Nichols was referring to both 
groups in his threat, and Ficarri knew it.) 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 824. Ficarri did not seek to ca
use any action by other employ-
ees to advance his complaints. Fica
rri testified that when he and Totten were at the Brice House, he
 told Totten that he did not 
believe that nonunion employees should be employed at the 
Brice House and that: ﬁI said I didn™t really know what to do 
about it except to further the complaints with my home local, 
and we would just take it from th
ere.ﬂ Ficarri did not testify that 
Totten agreed at that time. Ficarri did, however, testify that, 
when he and Totten were later at Ft. Ritchie, it was Totten who 
suggested going to the instructors™ home locals to complain 
about the nonunion employees working at the Brice House. 
Ficarri further testified that, when Totten made the suggestion 
at Ft. Ritchie, he, in turn, sugge
sted to Totten that the instruc-
tors could suggest to their home 
locals the withholding of por-
tions of their contributions to the Respondent until the nonun-
ion employees were no longer em
ployed at the Brice House. 
Ficarri™s testimony was therefor
e both that he first suggested 
taking the matter to the home locals and that Totten was the 
first to suggest it. 
Totten, however, corroborated neither version 
of Ficarri™s testimony, and th
e General Counsel does not men-
tion either version on brief. I th
erefore discredit Ficarri™s testi-
mony that he had either of these exchanges with Totten. I also 
find that Ficarri asked other me
mbers at Ft. Ritchie and the 
Brice House project to ﬁtake upﬂ the issue of nonindentured 
apprentices with their home locals, but he did not suggest any 
specific action such as withhol
ding contributions to the Re-
spondent. 5. The Respondent discharged Fi
carri; or, at least, the Re-
spondent accelerated 
Ficarri™s layoff. As
 quoted above, the 
Respondent essentially admits on 
brief that it accelerated Fi-
carri™s layoff. Although Ficarri had repeatedly requested, or at 
least suggested, that he be laid
 off during the fall of 2000 into 
January, no action was taken in that regard until word of Fi-
carri™s complaints got back 
to Calambokidis. Calambokidis 
testified that her hearing of Fi
carri™s complaints about the non-
indentured apprentices at Ft. Ritchie was the ﬁstraw that broke 

the camel™s backﬂ in deciding what to do with Ficarri. That 
testimony, however, 
subsumes that the Respondent was con-
templating laying off Ficarri at
 the time Calambokidis heard of 
Ficarri™s complaints. There is, 
however, no evidence to support 
that assumption. It appears, ra
ther, that the Respondent, despite 
its low apprentice census, was perfectly content to let Ficarri 
indefinitely stay where he wa
s, drawing journeyman™s wages 
for performing maintenance work.
9 Any doubt on this point is 
removed by noting Ficarri™s undi
sputed testimony that when, 
during the week of March 8, he 
asked Belucci for permission to 
be absent from work through Friday, Belucci agreed but stated 
that the Respondent wanted him to go to a job at Clemson Uni-
versity on Saturday, March 10. Cl
early, no layoff of Ficarri was 
contemplated by the Respondent 
at that point. Moreover, when 
Stinner told Ficarri that he was terminated, Stinner did not tell 
Ficarri that he was being laid o
ff as Ficarri had previously re-
                                                          
 9 The apparent reason for this was the great deal of money the Re-
spondent had invested in Ficarri 
by putting him through the Gerlannus 
program. 
quested. Rather, Stinner told Fi
carri: ﬁYou know, things aren™t 
working out. We™re going to have to let you go.ﬂ This is the 
traditional language of discharge, not layoff (requested or oth-
erwise). Moreover, I credit Ficarri™s testimony that, when Fi-
carri asked Stinner for a reason 
for the termination, Stinner: 
ﬁreally raised his voice and was shouting in the phone and said, 
‚Think of the things you™ve been saying and doing.™ He 
slammed the phone down and hung up on me.ﬂ Such language 
and action was a termination cons
istent only with a discharge. 
Finally, Nichols did not deny 
that when Ficarri telephoned him 
and asked when he could come to Ft. Ritchie and pick up his 
things, Nichols replied: ﬁWell, you can™t come down here at all. 
Gene Stinner doesn™t want you on the property anywhere near 
any of the apprentices or students or instructors. You can™t 
come down here at all.ﬂ Again, 
this is the language of a hostile 
discharge, not a friendly partin
g of the ways that was occa-
sioned only by the necessity for a layoff. 
6. Calambokidis knew 
of Ficarri™s complaints about the non-
union employees at the Brice House as well as his complaints 
about the nonindentured apprentices at Ft. Ritchie, and she 
discharged Ficarri because of
 both complaints. Stinner was 
incredible in his denials that 
he told Calambokidis about Fi-
carri™s complaints about the nonunion employees at the Brice 
House, and Calambokidis was incred
ible in her denials that she 
knew about those complaints 
by Ficarri. Calambokidis was 
further incredible in her tes
timony that during her telephone 
calls with Duncan and Jones (a
nd Stinner), Ficarri™s complain-
ing about nonunion employees working at the Brice House was 
not mentioned. Moreover, as Belucci put it, the Brice House 
was ﬁJoan™s [Calambokidis™] place; and as Stinner put it, the 
Brice House was ﬁJoan Calambokidis™ area.ﬂ That is, Calam-
bokidis was in charge of the renovations of the Brice House, 
and I believe that she was most diligent in keeping abreast of 
what was going on there. Ficarri™s continued complaining about 
the nonunion employees working at the Brice House was a 
potential source of serious trouble
 that could have been difficult 
to handle, especially since the 
Respondent, itself, is funded by a 
union. I believe that Calambokidi
s was perfectly aware of this 
potential, and I believe that that awareness was at least part of 
the reason that she ordered the discharge of Ficarri. 
Again, these are my alternative findings for possible use on 
review. My determination to dismiss the complaint, and the 
reasons for that determination, are stated in the preceding sub-
section of this decision. 
 Accordingly, I issue the following recommended
10 ORDER The complaint is dismissed in its entirety. 
                                                          
 10 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the 
findings, conclusions and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 